DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,864,578. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated below:
Instant Application
U.S. Patent No. 10,864,578
1. A computing device for controlling the operation of an additive manufacturing machine, the computing device comprising: 

1. A computing device for controlling the operation of an additive manufacturing machine, the computing device comprising: 
a memory element configured to store a three-dimensional model of a part to be manufactured, the three-dimensional model defining a plurality of cross sections of the part; and 

a memory element configured to store a three-dimensional model of a part to be manufactured, the three-dimensional model defining a plurality of cross sections of the part; and 
a processing element in electronic communication with the memory element, 
the processing element configured to 
receive the three-dimensional model, 

a processing element in electronic communication with the memory element, the processing element configured to receive the three-dimensional model, 
determine a plurality of paths, one path across a surface of each cross section, each path including a plurality of parallel lines, 

determine a plurality of paths, one path across a surface of each cross section, each path including a plurality of parallel lines,
receive an ambient processing temperature for a material used to manufacture the part, 

 receive an ambient processing temperature for a material used to manufacture the part,
determine a material processing temperature for each point along each line of each path, 

 determine a material processing temperature for each point along each line of each path, 
determine an energy balance for each point along each line of each path necessary to maintain the material processing temperature, and 

determine an energy balance for each point along each line of each path necessary to maintain the material processing temperature, and
determine a plurality of process settings to control scanning of a radiation beam along the path of each cross section.

 determine a plurality of process settings to control scanning of a radiation beam along the path of each cross section, 

the process settings including a plurality of radiation beam powers, one radiation beam power for each line of each path, such that the radiation beam power varies non-linearly according to a length of the line for each line, and 

a plurality of radiation beam scan speeds, one radiation beam scan speed for each line of each path, such that the radiation beam scan speed is a function of the material processing temperature, the length of the line, and a radiation beam power for the line.


Instant Application claims
U.S. Patent No. 10,864,578 claims
2
1
3
2
4
1
5
3
6
4
7
5
8
6
9
7
10
8

	Claims 11-20 are rejected via an analysis similar to the one presented above.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,394,222. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated below:
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,394,223. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated below:
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,871,765. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated below:
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,871,766. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated below:

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites, "receiving the three-dimensional model [line 3]," "each cross section [line 4]," and "the part [line 7]." The examiner suggests amending the claim to provide antecedent basis for these elements in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lohner et al. [U.S. Pat. 5,904,890] ("Lohner") in view of Snis [U.S. Pub. 2013/0300035].

With regard to claim 1, Lohner teaches a computing device for controlling the operation of an additive manufacturing machine ("an apparatus for producing a three-dimensional object by successive solidification of individual layers [col. 1 lines 5-7]"), the computing device comprising: 
a memory element configured to store a three-dimensional model of a part to be manufactured ("a three-dimensional object data defining the shape of the object 7 are first generated in the computer coupled to the control device 19 using a design program [col. 4 lines 15-17];" a computer using a design program implies that a memory element is used to store the model), 
the three-dimensional model defining a plurality of cross sections of the part ("the object is decomposed into a plurality of horizontal layers [col. 4 lines 19-20]"); and 
a processing element in electronic communication with the memory element, the processing element configured to receive the three-dimensional model ("a three-dimensional object data defining the shape of the object 7 are first generated in the computer coupled to the control device 19 using a design program. These data are processed for producing the object 7 [col. 4 lines 15-18];" as presented above, it is implied that a processor in communication with the memory receives the model), 
determine a plurality of paths, one path across a surface of each cross section, each path including a plurality of parallel lines ([fig. 1] and "control device 19 determines a pattern 2 of the lines defining paths along which the point of intersection of the laser beam 18 and the surface of the layer 1 to be solidified within the working plane 50 shall pass. The line pattern 2 consists of mutually parallel lines [col. 4 lines 47-51]"), and 
determine a plurality of process settings to control scanning of a radiation beam along the path of each cross section ("a beam of electromagnetic radiation [col. 2 lines 38-39]" and "a speed v for directing the laser beam 18 across the layer 1 to be solidified in the working place 50 along a corresponding line is determined for each line of the line pattern 2 [col. 4 lines 60-63]").
Although Loher teaches a plurality of processing settings for the energy input by the  beam along each line to maintain a homogeneous density distribution (col. 5 lines 17-21), 
Lohner does not explicitly teach to receive an ambient processing temperature for a material used to manufacture the part, determine a material processing temperature for each point along each line of each path, and determine an energy balance for each point along each line of each path necessary to maintain the material processing temperature.
In an analogous art (additive manufacturing by fusing), Snis teaches to receive an ambient processing temperature for a material used to manufacture a part ("the temperature of the upper layers of the powder bed should normally be kept above a minimum value during the melting step [par. 0003]" and "working temperature [par. 0032]" and "Data consisting of temperature profiles and related beam parameters (spot size and beam speed) for different sets of material properties, material temperatures and beam powers are created and stored in a data base [par. 0050]"), 
determine a material processing temperature for each point along each line of each path ("The machine used for producing the three dimensional body calculates in real time the local temperature distribution for each of a number of points distributed along the beam trajectory (path) by solving a time dependent heat equation [par. 0052]"), and
determine an energy balance for each point along each line of each path necessary ("The beam parameters in a specific point are selected depending on the local calculated temperature distribution [par. 0053]") to maintain the material processing temperature ("to obtain a homogeneous temperature distribution (which improves the product properties by reducing stress and crack formation) [par. 0028]").
Snis further teaches, "An effect of the invention is that it provides for a thorough control of the temperature and the temperature distribution of the selected area and makes it possible to plan the fusion step in a sophisticated way. In turn, this can be used to avoid reaching too high temperatures (which may destroy the product being built), to obtain a homogeneous temperature distribution (which improves the product properties by reducing stress and crack formation) and to speed up the production (which makes the production more cost-effective) [par. 0028]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Lohner's teachings of varying beam parameters based on line length, with Snis' teachings of taking material temperature into consideration during fusing of a line, for the benefit of providing better temperature control during the process to produce a product with improved properties. 

With regard to claim 4, the combination above teaches the computing device of claim 1. Lohner in the combination further teaches wherein determining the process settings comprises determining a plurality of radiation beam scan speeds, one radiation beam scan speed for each line of each path, such that the radiation beam scan speed is a function of the length of the line ("a speed v for directing the laser beam 18 across the layer 1 to be solidified in the working place 50 along a corresponding line is determined for each line of the line pattern 2 [col. 4 lines 60-63]" and see [fig. 4b] where speed V is non-linear for different lengths of line x). 
Snis in the combination further teaches the radiation beam scan speed is a function of the material processing temperature and a radiation beam power for the line ("the specific energy deposition is the energy deposited by the beam per time unit and area unit divided by the beam speed, and that the specific energy deposition can be varied by varying a beam speed, a beam power and/or a beam spot size [par. 0030]" and "use of a set of predetermined data related to the material to be fused, wherein said data set comprises values of the specific energy deposition to be selected as a function of temperature calculated and conditions set [par. 0031]" and "Data consisting of temperature profiles and related beam parameters (spot size and beam speed) for different sets of material properties, material temperatures and beam powers are created and stored in a data base [par. 0051]").
Similar to what was presented in claim 1 above, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Lohner's teachings of varying beam scan speed based on line length, with Snis' teachings of taking beam scan speed, material temperature, and radiation beam power into consideration during fusing of a line, for the benefit of providing better temperature control during the process to produce a product with improved properties. 

With regard to claim 5, the combination above teaches the computing device of claim 4. Lohner in the combination further teaches wherein the radiation beam scan speed to scan one line determined by the processing element is constant for the entire length of the line ("a speed v for directing the laser beam 18 across the layer 1 to be solidified in the working place 50 along a corresponding line is determined for each line [col. 4 lines 60-63]").

With regard to claim 6, the combination above teaches the computing device of claim 1. Snis in the combination further teaches wherein the material processing temperature is a temperature of the material for each point as the radiation beam strikes the point ("calculating the temperature in the at least one powder layer along the intended beam path … in a number of points distributed along the intended beam path [0014]").

With regard to claim 7, the combination above teaches the computing device of claim 1. Snis in the combination further teaches wherein the material processing temperature is a maximum temperature of the material for each point ("calculating the temperature in the at least one powder layer along the intended beam path … in a number of points distributed along the intended beam path [0014]" and "avoid exceeding a certain maximum temperature, avoid exceeding a certain temperature during a certain time interval, minimizing the highest temperature acquired [par. 0024]").

With regard to claim 8, the combination above teaches the computing device of claim 1. Snis in the combination further teaches wherein the material processing temperature is a temperature of the material for each point at a time period after the material reaches a maximum temperature ("calculating the temperature in the at least one powder layer along the intended beam path … in a number of points distributed along the intended beam path [0014]" and "avoid exceeding a certain maximum temperature, avoid exceeding a certain temperature during a certain time interval, minimizing the highest temperature acquired [par. 0024]").

With regard to claim 9, the combination above teaches the computing device of claim 1. Snis in the combination further teaches wherein the energy balance includes a relationship between energy required from the radiation beam to maintain the material processing temperature and a loss of energy in the material ("The beam parameters in a specific point are selected depending on the local calculated temperature distribution [par. 0053]" and "to obtain a homogeneous temperature distribution [par. 0028]" and "heat loss through the surface [par. 0072]").

With regard to claim 10, the combination above teaches the computing device of claim 1. Lohner in the combination further teaches wherein the processing element is further configured to generate electronic signals and/or data for a radiation beam power source and radiation beam deflector circuitry such that levels and/or values of the electronic signals and/or data vary according to the process settings ("light source in the form of a laser which produces a focused light beam … The control device 19 is connected to a computer 60. The control 19 is adapted to control the swivel device 17 for deviation mirror 16 corresponding to a predetermined line pattern [col. 4 lines 1-13]").

With regard to claim 11, the combination above teaches claims 1. Claim 11 recites limitations having the same scope as those pertaining to claim 1; therefore, claims 11 is rejected along the same grounds as claim 1. Claim 11 differs from claim 1 where claim 11 recites the additional limitations (which Lohner in the combination teaches) of an electron beam generator configured to generate an electron beam utilized to melt and fuse raw material to manufacture a part ("producing a three-dimensional object by successive solidification of individual layers of a solidifiable material at places according to the cross-section of the object effected by a beam of electromagnetic radiation [col. 1 lines 6-10]").

With regard to claim 13, the combination above teaches the electron beam melt machine of claim 11. Lohner in the combination further teaches wherein determining the process settings comprises determining a plurality of radiation beam scan speeds, one radiation beam scan speed for each line of each path, such that the radiation beam scan speed is a function of the length of the line and is constant for the entire length of each line ("a speed v for directing the laser beam 18 across the layer 1 to be solidified in the working place 50 along a corresponding line is determined for each line of the line pattern 2 [col. 4 lines 60-63]" and see [fig. 4b] where speed V is non-linear for different lengths of line x). 
Snis in the combination further teaches the radiation beam scan speed is a function of the material processing temperature and a radiation beam power for the line ("the specific energy deposition is the energy deposited by the beam per time unit and area unit divided by the beam speed, and that the specific energy deposition can be varied by varying a beam speed, a beam power and/or a beam spot size [par. 0030]" and "use of a set of predetermined data related to the material to be fused, wherein said data set comprises values of the specific energy deposition to be selected as a function of temperature calculated and conditions set [par. 0031]" and "Data consisting of temperature profiles and related beam parameters (spot size and beam speed) for different sets of material properties, material temperatures and beam powers are created and stored in a data base [par. 0051]").
Similar to what was presented in claim 1 above, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Lohner's teachings of varying beam scan speed based on line length, with Snis' teachings of taking beam scan speed, material temperature, and radiation beam power into consideration during fusing of a line, for the benefit of providing better temperature control during the process to produce a product with improved properties. 

With regard to claim 14 and 15, the combination above teaches 9 and 6. Claims 14 and 15 recite limitations having the same scope as those pertaining to claims 9 and 6, respectively; therefore, claims 14 and 15 are rejected along the same grounds as claims 9 and 6. 

With regard to claim 16, the combination above teaches claim 1. Claim 16 recites limitations having the same scope as those pertaining to claim 1; therefore, claim 16 is rejected along the same grounds as claim 1. 

	With regard to claim 18, the combination above teaches claim 13. Claim 18 recites limitations having the same scope as those pertaining to claim 13; therefore, claim 18 is rejected along the same grounds as claim 13.

	With regard to claims 19 and 20, the combination above teaches clams 10 and 9. Claims 19 and 20 recite limitations having the same scope as those pertaining to claims 10 and 9, respectively; therefore, claims 19 and 20 are rejected along the same grounds as claims 10 and 9. 

Claims 2, 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lohner in view of Snis further in view of Backlund et al. [U.S. Pub. 2015/0283613] ("Backlund").

With regard to claim 2, the combination of Lohner and Snis teaches the computing device of claim 1.
Although Lohner in the combination teaches wherein determining the process settings comprises determining a plurality of radiation beam scan speeds, one radiation beam scan speed for each line of each path, such that the radiation beam scan speed varies from line to line non-linearly according to a length of the line for each line ("a speed v for directing the laser beam 18 across the layer 1 to be solidified in the working place 50 along a corresponding line is determined for each line of the line pattern 2 [col. 4 lines 60-63]" and see [fig. 4b] where speed V is non-linear for different lengths of line x), 
the combination does not explicitly teach determining a plurality of radiation beam powers, one radiation beam power for each line of each path, such that the radiation beam power varies from line to line non-linearly according to a length of the line for each line. 
In an analogous art (beam control) Backlund teaches varying a scan speed according to the power of a radiation beam ("power may be increased substantially or very substantially, the more power the more astigmatism and faster scan speed [par. 0017]").
Backlund further teaches, "One way to increase the efficiency and speed in AM or when welding in general is to increase the power of the energy beam and at the same time increase the speed of deflection of said energy beam. The deposited power per surface unit can thereby be kept, constant but. being distributed faster over the surface which is to be fused or welded [par. 0007]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Lohner's teachings of varying scan speeds non-linearly depending on the length of a line to achieve a desired energy input, with Backhand's teachings of varying both power and speed to achieve a desired energy input, for the benefit of increasing efficiency and speed when producing a part. The resulting combination yielding a system where beam power is increased with scan speed, where scan speed is non-linearly varied according to the length of the line, thus beam power is likewise varied non-linearly according to the length of the line. 

With regard to claim 3, the combination above teaches the computing device of claim 2. Lohner in the combination further teaches wherein the radiation beam power to scan one line determined by the processing element is constant for the entire length of the line ("a speed v for directing the laser beam 18 across the layer 1 to be solidified in the working place 50 along a corresponding line is determined for each line [col. 4 lines 60-63];" where, as discussed above, Backlund in the combination teaches a beam power for a scan speed).

With regard to claim 12, the combination of Lohner and Snis teaches the electron beam melt machine of claim 11. 
Although Lohner in the combination teaches wherein determining the process settings comprises determining a plurality of radiation beam scan speeds, one radiation beam scan speed for each line of each path, such that the radiation beam scan speed varies from line to line non-linearly according to a length of the line but is constant for the entire length of each line ("a speed v for directing the laser beam 18 across the layer 1 to be solidified in the working place 50 along a corresponding line is determined for each line of the line pattern 2 [col. 4 lines 60-63]" and see [fig. 4b] where speed V is non-linear for different lengths of line x), 
the combination does not explicitly teach determining a plurality of radiation beam powers, one radiation beam power for each line of each path, such that the radiation beam power varies from line to line non-linearly according to a length of the line. 
In an analogous art (beam control) Backlund teaches varying a scan speed according to the power of a radiation beam ("power may be increased substantially or very substantially, the more power the more astigmatism and faster scan speed [par. 0017]").
Backlund further teaches, "One way to increase the efficiency and speed in AM or when welding in general is to increase the power of the energy beam and at the same time increase the speed of deflection of said energy beam. The deposited power per surface unit can thereby be kept, constant but. being distributed faster over the surface which is to be fused or welded [par. 0007]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Lohner's teachings of varying scan speeds non-linearly depending on the length of a line to achieve a desired energy input, with Backhand's teachings of varying both power and speed to achieve a desired energy input, for the benefit of increasing efficiency and speed when producing a part. The resulting combination yielding a system where beam power is increased with scan speed, where scan speed is non-linearly varied according to the length of the line, thus beam power is likewise varied non-linearly according to the length of the line. 

	With regard to claim 17, the combination above teaches claim 12. Claim 17 recites limitations having the same scope as those pertaining to claim 12; therefore, claim 17 is rejected along the same grounds as claim 12.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elfstroem et al. [U.S. Pub. 2015/0174695] teaches a method of additive manufacturing where locations with a shorter scan length than a maximum scan length are provided with a time sink before and/or after said scan line so that the time period between each two adjacent scan lines is constant throughout the manufacture of a three-dimensional article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119